11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ricky Joseph Martinez,                         * From the 104th District
                                                 Court of Taylor County,
                                                 Trial Court No. 19069B.

Vs. No. 11-14-00204-CR                         * November 6, 2014

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has considered Ricky Joseph Martinez’s motion to dismiss his
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.